VANCE, Justice,
dissenting to order regarding payment of filing fee.
I would hold that Section 231.204 of the Family Code exempts the Attorney General, as the Title IV-D agency in Texas, from the payment of a fee to file an appeal in this court. Thus, I dissent from the majority’s Order Regarding Payment of Filing Fee (the Order).
Section 231.204 provides, in pertinent part:
Except as provided in this subchapter, an appellate court, a clerk of an appellate court, ... may not charge the Title IV-D agency ... any fees or other amounts otherwise imposed by law for services rendered in, or in connection with, a Title IV-D case, including:
(1) a fee payable to a district clerk for:
(A) performing services related to the estates of deceased persons or minors;
(B) certifying copies; or
(C) comparing copies to originals;
(2) a court reporter fee, except as provided by Section 231.209;
(3) a judicial fund fee;
(4) a fee for a child support registry, enforcement office, or domestic relations office; and
(5) a fee for alternative dispute resolution services.
Tex.Fam.Code Ann. § 231.204 (Vernon Supp.2001) (emphasis added). Subchapter C of the Family Code is titled “Payment of Fees and Costs” and includes sections 231.201 through 231.211. Id. §§ 231.201-.211 (Vernon 1996 & Supp.2001).
My disagreement with the Order stems, in part, from failing to give the term “including” in section 231.204 the proper effect. The Order categorizes the listed *709items and concludes that filing fees are excluded from the “fees or other amounts” which our clerk may not charge to a Title IV-D agency. That is, the Order interprets the term “including” as limiting “fees and other amounts” to the types of fees which it concludes are represented by the five items specifically listed. This is contrary to the rules of construction given to us by the Legislature.
Section 311.005 of the Code Construction Act instructs us that “includes” and “including” are terms of enlargement and not of limitation or exclusive enumeration. Tex.Gov’t Code Ann. § 311.005(13) (Vernon 1998). Furthermore, we are instructed that the use of either of those terms does not create a presumption that components not expressed are excluded. Id. Thus, given its plain meaning and giving “including” its proper enlarging function rather than a limiting function, section 231.204 says that unless we can find another provision in subchapter C that allows us to collect a “fee and other amount” (which includes a filing fee), we cannot collect that fee or amount.
Section 231.202 of the Family Code is included in subchapter C, so we may look there for authority to collect a filing fee from the Attorney General. Tex.Fam.Code Ann. § 231.202 (Vernon Supp.2001).1 Section 231.202(1) provides for the collection of “filing fees and fees for issuance and service of process as provided by Chapter 110 of this code and by Sections 51.317, 51.318(b)(2), and 51.319(2), Government Code.” Id. § 231.202(1). Looking to chapter 110, the Order finds general language that provides that fees “shall be as in civil cases generally” and concludes that because we are authorized by the appellate rules to charge a fee to file an appeal, the Attorney General must pay also. Id. § 110.001 (Vernon 1996); Tex.R.App .P. 5.1 disagree with this interpretation as well. Section 231.202 and Chapter 110 in its entirety seem to me to apply to filing fees and charges payable to county officers, including trial court clerks. Is there a reason to distinguish between an appellate clerk and a trial court clerk? I believe there is. An appeals court and its clerk (like the Attorney General) are part of state government and our budget is part of the State’s budget, whereas trial court clerks are officials of county governments whose budgets are separate from the State’s budget. Thus, payment by the Attorney General to county officials is payment by one entity to another. Payment by the Attorney General to a court of appeals is a transfer of funds from one “pocket” to another.
If chapter 110 applies to trial court clerks, it does not assist us. Id. § 110.001. If chapter 110 does not assist us, then section 231.202 does not assist us. Id. §§ 110.001, 231.202. For that reason, we should conclude that section 231.204 exempts the Attorney General, when acting as the Title IV-D agency, from appellate filing fees. Id. § 231.204.
Because the Order holds otherwise, I respectfully dissent.

. The Order relies on no other section within subchapter C, and I find none that would aid us in an effort to collect such filing fees.